Opinion issued January 8, 2010









     





In The
Court of Appeals
For The
First District of Texas




NO. 01-09-01101-CV




IN RE MILLER INSURANCE SERVICES, LTD., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          By petition for writ of mandamus, relator, Miller Insurance Services, Ltd.,
challenges the trial court’s decision to delay ruling on relator’s motion to dismiss.
 
          We grant relator’s motion for expedited consideration.
          We deny the petition for writ of mandamus.
          PER CURIAM

Panel consists of Justices Keyes, Hanks, and Massengale.